DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	Claims 10, 12, 14-16 and 18-19 are pending. Claim 19 is withdrawn. Claims 10, 12, 14-16 and 18 are presented for examination.

Response to Arguments
	Initially, it is noted that applicant’s amendments have overcome the indefiniteness rejections. Therefore, these rejections have been withdrawn.
Applicant's arguments filed 9/8/2022, with respect to the prior art rejections, have been fully considered but they are not persuasive. The Applicant argues that Hoerr does not teach the first solvent being a good solvent for the first polymer (RED of less than 1) and the second solvent is a bad solvent (a RED of greater than 1) for the second polymer. However, the Examiner disagrees and notes that the first polymer and second polymer of Hoerr is the same polymer, poly(styrene-b-isobutylene-b-styrene). Additionally, Hoerr teaches use of a mixture of solvents where one solvent is a good solvent for the polymer (THF, which dissolves the polymer) and the other solvent is a bad solvent for the polymer (methanol which a polystyrene-type polymer is not soluble in). Therefore, the Examiner maintains that Hoerr teaches the first and second solvents having the claimed REDs.
The Applicant also argues that Hoerr does not disclose the polymer particles are contained in the liquid spray composition having a size as claimed. Hoerr teaches the liquid spray composition being in the form of a dispersion of particles (see column 13, lines 10-21 and note that if the polymer is only partially dissolved then it will exist in a saturated state with some polymer particles still present as dispersed solids in the solvent and some polymer dissolved in the solvent consistent with a slurry). The Examiner agrees that Hoerr fails to specifically teach the claimed size of these particles in the spray composition. However, Hoerr does desire the final coated particles to have a size overlapping the claimed range (column 9, lines 23-38 and note that this overlaps with the range of 5-90 nm and that overlapping ranges are prima facie evidence of obviousness). Therefore, the Examiner maintains that it would have been obvious to one of ordinary skill in the art before the effective filing date to select this size of polymer particles in the slurry to also be within this range so that these particles are deposited in the coating with the desired size.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claim(s) 10, 12, 14-16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoerr et al. (U.S. Pat. No. 7951428).

	Regarding claims 10, 12, 14-16 and 18, Hoerr teaches an electrostatic spraying method (abstract) comprising: injecting a mixture into a syringe of an electrospray apparatus connected to a nozzle with a stage positioned below the nozzle (Electrospray Coating Apparatus, column 34 and Figure 1); applying a predetermined electric field between the nozzle and a stage (Electrospray Coating Apparatus, column 34 and Figure 1) to spray droplets in a cone-jet mode from the nozzle (Electrospray Coating Apparatus, column 35 and Figure 1); and depositing the droplets on the substrate (Electrospray Coating Apparatus, columns 34-35 and Figure 1). Hoerr teaches that the mixture to be sprayed includes a single polymer (so in this case, the first and second polymer are the same as claimed in claim 16) that can be at least partially dissolved in a solvent (see column 13, lines 10-21 and note that if the polymer is only partially dissolved then it will exist in a saturated state with some polymer particles still present as dispersed solids in the solvent and some polymer dissolved in the solvent consistent with a slurry). Hoerr teaches that the solvent may be a mixture of high and low dielectric constant solvents (column 22, lines 26-30 and column 23, lines 13-21) where one solvent will be a good solvent for the polymer (which inherently will have a RED of less than 1 by definition, see also applicant’s arguments) and the other is a bad solvent for the polymer (which will inherently have a RED of greater than 1) and one solvent has a dielectric constant of 10 or greater (column 22, lines 43-50 and note that overlapping ranges are prima facie evidence of obviousness). In particular, Hoerr teaches a mixture of the polymer poly(styrene-b-isobutylene-b-styrene) in a solvent mixture of THF (which the polymer will dissolve in) and methanol (which a polystyrene-type polymer is not soluble in) at Example 1, column 42. This mixture will meet the RED limitations of claim 10 as it includes a polymer and a solvent which dissolves the polymer and a solvent which does not dissolve the polymer (so one solvent/polymer interaction has a RED of greater than 1 and the other solvent/polymer interaction has a RED of less than 1). Additionally, the methanol is present in about 16.5 parts to 100 parts of the THF (Example 1, column 42).
	Hoerr fails to explicitly disclose a particular example where the polymer exists as a slurry as required by claim 10 with the polymer having a particle size in the range of 5-90 nm. However, Hoerr does make obvious the use of a system where the polymer is not fully dissolved, such that it exists in some sort of saturated dispersion system (see above). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to substitute a saturated slurry of a polymer in a solvent mixture for the mixtures of Hoerr’s examples. One would have been motivated to make this modification as one having ordinary skill in the art could have made this substitution with a reasonable expectation of success as Hoerr teaches this as a potential embodiment, and the predictable result of providing a suitable electrostatic spraying method. 
With regards to the particle size of the particles, Hoerr specifically teaches that during electrospraying the particles that are sprayed should have a size of 1 to 1000 nm (column 9, lines 23-38 and note that this overlaps with the range of 5-90 nm and that overlapping ranges are prima facie evidence of obviousness). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to select this size of polymer particles in the slurry to also be within this range so that these particles are deposited in the coating with the desired size.

Conclusion
	Claims 10, 12, 14-16, 18 and 19 are pending. 
Claim 19 is withdrawn. 
Claims 10, 12, 14-16 and 18 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S WALTERS JR/
October 28, 2022Primary Examiner, Art Unit 1717